
	
		I
		112th CONGRESS
		1st Session
		H. R. 1654
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Schrader (for
			 himself, Mr. Kissell,
			 Mr. Larson of Connecticut,
			 Ms. Baldwin,
			 Mr. Kucinich, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for additional opportunities to enroll under part B of the Medicare
		  Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Enrollment Protection Act of
			 2011.
		2.Medicare part B
			 special enrollment period for individuals enrolled in COBRA continuation
			 coverage
			(a)Special
			 enrollment periodSection
			 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended by adding at
			 the end the following new paragraph:
				
					(5)(A)In the case of an
				individual who—
							(i)at
				the time the individual first satisfies paragraph (1) or (2) of section 1836,
				is enrolled in COBRA continuation coverage (as defined in subparagraph (D)),
				and
							(ii)has elected not to enroll (or to be
				deemed enrolled) under this section during the individual's initial enrollment
				period,
							there shall be a special enrollment period described
				in subparagraph (B).(B)The special enrollment period referred to
				in subparagraph (A) is the period including each month during any part of which
				the individual is enrolled in COBRA continuation coverage ending with the last
				day of the eighth consecutive month in which the individual is at no time so
				enrolled.
						(C)An individual may only enroll during the
				special enrollment period provided under subparagraph (B) one time during the
				individual's lifetime.
						(D)For purposes of this paragraph, the
				term COBRA continuation coverage means continuation coverage
				provided pursuant to part 6 of subtitle B of title I of the Employee Retirement
				Income Security Act of 1974 (other than under section 609), title XXII of the
				Public Health Service Act, section 4980B of the Internal Revenue Code of 1986
				(other than subsection (f)(1) of such section insofar as it relates to
				pediatric vaccines), or section 8905a of title 5, United States Code, or under
				a State program that provides comparable continuation coverage. Such term does
				not include coverage under a health flexible spending arrangement under a
				cafeteria plan within the meaning of section 125 of the Internal Revenue Code
				of
				1986.
						.
			(b)Coverage
			 periodSection 1838(e) of such Act (42 U.S.C. 1395q(e)) is
			 amended—
				(1)by striking
			 pursuant to section 1837(i)(3) or 1837(i)(4)(B) and inserting
			 the following:
					
						pursuant
				to—(1)section 1837(i)(3)
				or
				1837(i)(4)(B)—
						;
				(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving
			 the indentation of each such subparagraph 2 ems to the right;
				(3)by striking the
			 period at the end of the subparagraph (B), as so redesignated, and inserting
			 ; or; and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)section 1837(i)(5), the coverage period
				shall begin on the first day of the month following the month in which the
				individual so enrolls.
						.
				
				(c)No increase in
			 premiumSection 1839(b) of
			 such Act (42 U.S.C. 1395r(b)) is amended—
				(1)in the first
			 sentence, by inserting , (i)(5), after subsection
			 (i)(4); and
				(2)in the second
			 sentence, by inserting before the period at the end the following: or
			 months for which the individual can demonstrate that the individual was
			 enrolled in COBRA continuation coverage (as such term is defined in section
			 1837(i)(5)(D))..
				(d)Effective
			 date
				(1)In
			 generalThe amendments made
			 by this section shall take effect on the date of the enactment of this Act and
			 shall apply to periods of COBRA continuation coverage before, on, or after such
			 date.
				(2)Special
			 enrollment periodNo special enrollment period under section
			 1837(i)(5)(B) of the Social Security Act (42 U.S.C. 1395p(i)(5)(B)) shall begin
			 before the first day of the first month that begins at least 45 days after the
			 date of the enactment of this Act.
				(3)PremiumsThe
			 amendment made by subsection (c)(2) shall apply to premiums for months
			 beginning with the first month that begins at least 45 days after the date of
			 the enactment of this Act.
				3.Continuous open
			 Medicare part B enrollment
			(a)Continuous open
			 enrollment periodSection
			 1837 of the Social Security Act (42 U.S.C. 1395p) is amended by adding at the
			 end the following new subsection:
				
					(m)(1)There shall be a
				continuous open enrollment period beginning on the first day of the first month
				in which an individual first satisfies paragraph (1) or (2) of section 1836,
				except that such continuous open enrollment period shall not be available
				during the individual’s initial enrollment period or a special enrollment
				period available to the individual.
						(2)In the case of an individual seeking
				enrollment under paragraph (1) during a general enrollment period under
				subsection (e), the individual shall be enrolled under such subsection and not
				under paragraph (1), unless the individual specifies
				otherwise.
						.
			(b)Coverage
			 periodSection 1838(a)(2) of such Act (42 U.S.C. 1395q(a)(2)) is
			 amended—
				(1)in subparagraph
			 (E), by striking the semicolon and inserting a comma; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(F)in
				the case of an individual who enrolls pursuant to subsection (m) of section
				1837, the first day of the month following the month in which such individual
				so enrolls;
				or
						.
				(c)Premium
			 increaseSection 1839 of such
			 Act (42 U.S.C. 1395r) is amended by adding at the end the following new
			 subsection:
				
					(j)Increase in
				premium based on enrollment pursuant to continuous open enrollment
				periodIn the case of an
				individual whose coverage period began pursuant to a continuous open enrollment
				period under section 1837(m), the monthly premium determined under subsection
				(a), adjusted in accordance with subsection (i), shall, in addition to the
				increase required by subsection (b), be increased by such amount as the
				Secretary considers appropriate, taking into account any additional actuarial
				cost to the insurance program established under this part due to enrollment
				under such section. Any increase under this subsection shall apply to all
				premiums paid by the individual after enrollment pursuant to such continuous
				open enrollment
				period.
					.
			(d)Report to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall submit to
			 Congress a report describing—
				(1)the average
			 increase in premiums based on enrollment in the insurance program established
			 under part B of title XVIII of the Social Security Act pursuant to a continuous
			 open enrollment period under section 1837(m) of such Act, as added by
			 subsection (a);
				(2)any other
			 regulations promulgated by the Secretary with respect to such
			 enrollment;
				(3)the number and
			 characteristics of individuals choosing such enrollment; and
				(4)any costs of such
			 enrollment to such insurance program that were not covered by the increases in
			 premiums described in the amendment made by subsection (c).
				(e)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act, except
			 that no individual may enroll pursuant to a continuous open enrollment period
			 under the amendment made by subsection (a) before the first day of the first
			 month that begins at least 45 days after the date of the enactment of this
			 Act.
			4.Special
			 enrollment periods to correct error, misrepresentation, or inaction of Federal
			 Government, group health plan, or plan sponsorSection 1837(h) of the Social Security Act
			 (42 U.S.C. 1395p(h)) is amended by inserting or by an officer, employee,
			 or agent of a group health plan, or of a plan sponsor (as such term is defined
			 in section 3(16)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1002(16)(B))) of a group health plan, after
			 instrumentalities,.
		5.Coordination of
			 Medicare part B with American Health Benefit ExchangesSection 1837 of the Social Security Act (42
			 U.S.C. 1395p), as amended by section 3(a), is further amended by adding at the
			 end the following new subsection:
			
				(n)The Secretary
				shall ensure appropriate coordination between the insurance program established
				under this part and American Health Benefit Exchanges established under section
				1311(b) of the Patient Protection and Affordable Care Act (Public Law 111–148),
				including ensuring a smooth transition in enrollment from enrollment in
				qualified health plans offered through Exchanges to enrollment under this
				part.
				.
		6.GAO study and
			 report on Medicare part B enrollmentNot later than 2 years after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report on enrollment in the insurance program established
			 under part B of title XVIII of the Social Security Act (in this section
			 referred to as Medicare part B). The report shall
			 include—
			(1)a
			 comprehensive evaluation of problems experienced by individuals with respect to
			 enrollment in Medicare part B, including the causes of such problems and any
			 geographic trends in the manifestation of such problems;
			(2)an assessment of
			 the number of people who lack health insurance coverage because of such
			 problems;
			(3)an evaluation of
			 efforts by the Centers for Medicare & Medicaid Services and the Social
			 Security Administration to educate employers regarding the transition of
			 employees from group health plans to Medicare part B;
			(4)an evaluation of
			 coordination of coverage for individuals with private health insurance who are
			 also eligible for Medicare part B and ways to improve such coordination;
			(5)an evaluation of
			 the coordination between Medicare part B and American Health Benefit Exchanges
			 required by the amendment made by section 5;
			(6)an evaluation of
			 the differences in regulations applicable to individuals who are eligible for
			 Medicare part B based on age and individuals who are eligible based on
			 disability, and ways to improve parity in the treatment of each such group of
			 individuals that may be implemented in regulations and guidance; and
			(7)an evaluation of
			 efforts by the Centers for Medicare & Medicaid Services to provide
			 equitable relief to individuals who suffered adverse consequences due to
			 misinformation or a lack of information on enrollment in Medicare part B, and
			 ways to improve the provision of such equitable relief.
			
